Citation Nr: 0912254	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-34 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Although the Veteran requested a Travel Board hearing in the 
October 2006 VA Form 9; he later wrote in the Hearing 
Election form dated in November 2006 that he no longer wanted 
a hearing.  Thus, the Veteran's hearing request is withdrawn.  
38 C.F.R. § 20.704(e) (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current hearing impairment as defined by 
38 C.F.R. § 3.385 and tinnitus are related to acoustic trauma 
sustained during active military service.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.385 (2008).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In light of the Board's full grant of the benefits sought on 
appeal in this decision, no further notification or 
assistance is necessary to develop facts pertinent to these 
claims.  Any notice deficiency with respect to the Veteran's 
claims that may exist will be remedied by the AOJ when 
effectuating the award of benefits.  Thus, the Board will 
proceed with appellate review.     

Analysis 

The Veteran contends that his current bilateral hearing loss 
and tinnitus are due to acoustic trauma sustained during his 
period of active military service.  The Veteran specifically 
asserts that he was exposed to the noise of aircraft and 
explosions as well as artillery and weapon fire during his 
World War II service.  He further maintains that he had 
significant hearing loss following his exposure to overhead 
fire as he and his fellow soldiers were unable to hear each 
other for several days thereafter.  Moreover, the Veteran 
reports that he has experienced tinnitus (i.e., ringing in 
the ears) since service.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss, to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In the present case, the medical evidence of record clearly 
shows that the Veteran is currently diagnosed with a 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  
The September 2006 VA audiological report notes that the 
Veteran exhibited puretone thresholds of 50 decibels (dB) at 
500 Hertz (Hz), 60 dB at 1000 Hz, 70 dB at 2000 Hz, 95 dB at 
3000 Hz, 90 dB at 4000 Hz with a speech recognition score of 
60 percent in the right ear and 60 dB at 500 Hz, 55 dB at 
1000 Hz, 70 dB at 2000 Hz, 90 dB at 3000 Hz, 90 at 4000 Hz 
with a speech recognition score of 58 percent in the left 
ear.  The audiologist also diagnosed the Veteran with 
bilateral recurrent tinnitus at that time.  

In regard to service, the Board notes that the Veteran's 
service treatment records are fire-related and presumed 
destroyed and are unavailable for review.  However, the Board 
observes that the claims folder does include a record and 
report of honorable discharge (WD Ago Form 53-55) and a 
separation qualification record (WD Ago Form 100).  The 
available records show that the Veteran worked as a personnel 
clerk and classification specialist during his period of 
service.  His responsibilities included making up the pay 
rolls, paycards and maintained service records, morning 
reports, and sick books.  He also was responsible for 
maintaining company files and the issuance of company 
correspondence.  The Board notes that these military 
occupational specialties are not ones typically associated 
with noise exposure.  Nonetheless, the Board notes that the 
Veteran is noted to have served overseas or 18 months in the 
European theater of Operations with the 9th Air Force and is 
entitled to wear the European-African-Middle Eastern Theater 
Campaign Ribbon.  He was also awarded four Bronze Stars for 
his service.  The Board notes that the Veteran is not in 
receipt of any awards, medals, or decorations clearly 
indicative of combat service and is not entitled to the 
presumption afforded combat veterans under 38 U.S.C.A. 
§ 1154(b).  However, the evidence does establish that he 
served in a theater of combat during a time of war and was 
attached to the 735th Air Maintenance Squadron.  The Board 
also observes that the RO conceded in the statement of the 
case that it was reasonable that the Veteran was subject to 
more than average levels of noise during service.  The 
Veteran is competent to report his experience of being 
exposed to loud during service and the Board finds his 
account of such exposure credible.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible).  Thus, despite the fact that 
the Veteran's military occupational specialties are not ones 
typically associated with loud noise exposure and there is no 
conclusive evidence of combat service, the Board finds that 
it is likely that the Veteran suffered acoustic trauma during 
military service.

The competent evidence of record further establishes a nexus 
relationship between the Veteran's current hearing loss and 
tinnitus.  In this regard, the Board notes that the Veteran 
has reported that he has experienced tinnitus since service 
and the Veteran is considered competent to report the 
observable manifestations of his claimed disorder.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  The Board also 
finds the Veteran's report of having experienced a continuity 
of tinnitus symptomatology since service to be credible.  
Additionally, it is noted that the September 2006 audiologist 
concluded that the Veteran's hearing loss and tinnitus were 
most likely caused by or a result of military noise based on 
her examination of the Veteran and review of the claims 
folder.  Although the Board recognizes that the audiologist 
made reference to the Veteran's exposure to noise during the 
Battle of the Bulge and other battles in Europe in her 
rationale for the opinion and the record does not confirm 
combat service, the Board notes that the audiologist's 
opinion did not specifically link the Veteran's hearing 
disorders to combat service but more generally related to the 
Veteran's claimed disorders to military noise exposure.  As 
noted above, the Veteran's account of noise exposure during 
his World War II service is deemed credible.  Thus, in 
consideration of the foregoing, the Board finds that the 
audiologist's opinion is adequate for the purposes of 
establishing a nexus relationship between the Veteran's 
claimed hearing disorders and service.    

For the foregoing reasons, the Board finds that an award of 
service connection for hearing loss and tinnitus is 
warranted.  38 C.F.R. § 3.303 (2008).  The Veteran's appeal 
is granted.    
     

ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


